Case 8:18-cv-02364-CEH-SPF Document 26 Filed 08/22/19 Page 1 of 1 PageID 148




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

ASHLEY TILKA,

       Plaintiff,

v.                                                             Case No: 8:18-cv-2364-T-36SPF

NAVIENT SOLUTIONS, LLC,

      Defendant.
___________________________________/

                                            ORDER

       Before the Court is the Stipulated Notice of Voluntary Dismissal with Prejudice (Doc. 25).

In accord with the Stipulated Notice of Voluntary Dismissal with Prejudice, it is ORDERED AND

ADJUDGED as follows:

       1)      The Stipulated Notice of Voluntary Dismissal with Prejudice is APPROVED

(Doc. 25).

       2)      This cause is dismissed, with prejudice. Each party shall bear its own costs and

attorneys’ fees.

       3)      The Clerk is directed to close this case.

       DONE AND ORDERED in Tampa, Florida on August 22, 2019.




COPIES FURNISHED TO:
Counsel of Record
